SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Set up of Committees to Analyze the Application of Administrative Sanctions and Provisional Ban Rio de Janeiro, December 29, 2014 – Petróleo Brasileiro S.A. – Petrobras announces that today its Executive Board approved the set up of Committees to Analyze the Application of Sanctions (CAASE) and the provisional ban of companies comprising the business groups cited as cartel participants in the testimonies of former Downstream Director Paulo Roberto Costa and of Mr. Alberto Youssef provided on October 8, 2014 at a 13th Federal Court of Paraná hearing, as well as in the testimonies rendered by immunity-seekers Mr. Julio Gerin de Almeida Camargo (Grupo Toyo) and Mr. Augusto Ribeiro de Mendonça Neto (Grupo Setal). Petrobras gained access to this material on December 3, 2014. This material has been introduced as evidence produced in another case by the 13th Federal Court of Curitiba/PR, and indicates the following business groups as cartel participants: 1) “Alusa” 2) “Andrade Gutierrez” 3) “Camargo Corrêa” 4) “Carioca Engenharia” 5) “Construcap” 6) “Egesa” 7) “Engevix” 8) “Fidens” 9) “Galvão Engenharia” 10) “GDK” 11) “IESA” 12) “Jaraguá Equipamentos” 13) “Mendes Junior” 14) “MPE” 15) “OAS” 16) “Odebrecht” 17) “Promon” 18) “Queiroz Galvão” 19) “Setal” 20) “Skanska” 21) “TECHINT” 22) “Tomé Engenharia” 23) “UTC” The setup of the CAASEs according to the criteria cited above and the provisional ban take into account, in addition to the abovementioned testimonies, phase 7 of “Lava Jato Operation”, which began on November 14, 2014, with the arrest of current as well as former company executives and the acceptance by the court, between December 12 and 16, 2014, of the indictment filed by the Federal Prosecutor (criminal prosecution) for crimes committed against Petrobras arising from the investigations into “Lava Jato Operation”. The referred to companies will be temporarily banned from being contracted and from taking part in bids by Petrobras. The adoption of preventative provisional measures by Petrobras aims to protect the company and its partners from damages that are difficult to redress financially and from harm to its image. Petrobras will notify the companies regarding the provisional ban and will respect their right to be heard and to protect themselves. Lastly, Petrobras reiterates its commitment to ethics and transparency in its business operations and the need to adopt consolidated compliance measures in the Petrobras Corruption Prevention Program (PPPC), which expressly addresses the application of sanctions on suppliers that breach the Code of Ethics as well as other aspects of the PPPC. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 30, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
